DETAILED ACTION
	In Restriction reply filed on 04/05/2022, claims 1-15 are pending. Claims 6-11 are withdrawn based on restriction requirement. Claims 1-5 and 12-15 are considered in the currently Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-5 and 12-15, drawn to a method.
Group II, claims 6-11, drawn to an additive manufacturing system.
Applicant's election with traverse of Group I in the reply filed on 04/05/2022 is acknowledged.  The traversal is on the ground(s) that the claim groups does not lack unity of invention and the Folkins reference does not disclosed the shared technical features between groups, thus, these technical features are special and unity of invention does exist. Specifically, the Folkins reference does not teach or disclose “approximating from the profile information, a per thermal voxel attribute of build material particles”. This is not found persuasive because Folkins discloses a processor produces a three-dimensional data of the object with different materials in each column of voxels and the height for each material in each column ([0020]) based on the magnitude of the contraction and expansion as the part is built due to the ability of the part to absorb additional heat changes as the size of the part changes ([0016]). Thus, the height of voxels is directly related to the thermal properties of the voxel and the magnitude of the contraction and expansion as a result of heat will impact the size of the voxel and is part of the profile when approximating the voxel. Therefore, the Folkins reference does disclose the shared technical features and there is a lack of unity between groups. 
Claims 12-15 are now part of the elected Group 1 based on the Applicant’s amendment. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/05/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0032], the phrase “while the unfused portions to not absorb sufficient heat” should read as “while the unfused portions do not absorb sufficient heat”.
[0055], the phrase “As the build material is deposited a heater (106) passes over the build material (312)” should read as “As the build material is deposited, a heater (106) passes over the build material (312)”.
[0058], the phrase “the layer of the build material (312) is made up of multiple thermal voxels (316) each thermal voxel being a region of space” should read as “the layer of the build material (312) is made up of multiple thermal voxels (316), each thermal voxel being a region of space”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In Claims 3-4, 12-13, and 15, the limitation “thermal energy transfer mechanism” has been interpreted under 112(f) as a means plus a function limitation because of the combination of a non-structural generic placeholder “mechanism” and functional limitation “thermal energy transfer” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is “various thermal energy transfer mechanisms that may affect the physical form of the build material particles” and “examples of such mechanisms include thermal fusion…thermal conduction… thermal convection…thermal radiation…thermal evaporation.” ([0066]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
Claims 1-5 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring profile information for a layer of a volume of build material in an additive manufacturing system; approximating from the profile information, a per thermal voxel attribute of build material particles. 
The limitation of acquiring profile information for a layer of a volume of build material in an additive manufacturing system, under its broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “acquiring” in the context of this claim encompasses the user manually receiving or determining the profile information for a layer of a volume of build material. Similarly, the limitation of approximating from the profile information, a per thermal voxel attribute of build material particles, under its broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “approximating” in the context of this claim encompasses the user manually estimate a per thermal voxel attribute of build material particle based on profile information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites “adjusting an operation of the additive manufacturing system based on an approximated per thermal voxel attribute”. None of the additional element integrated the abstract idea into a practical application as to identify how the operation will be adjusted based on the approximated per thermal voxel attribute. The claim does not include additional element that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is considered to be directed to an abstract idea. Mere instructions to perform adjustment of the operation based on the approximated per thermal voxel attribute cannot provide an inventive concept. Thus, the claim is not patent eligible.
Claim 2 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “adjusting an operation… comprises adjusting at least one of: a deposition of the build material; an application of a fusing agent to the build material; and an application of heat to the build material.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 3 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “determining a thermal voxel size based on at least one thermal energy transfer mechanism for an additive manufacturing system.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 4 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “a thermal voxel is defined in part as a volume wherein the at least one thermal energy transfer mechanism does not change.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 5 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “wherein the per thermal voxel attribute is selected from the group consisting of….” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 12 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “… for each thermal voxel; determining a thermal diffusivity determine an operational adjustment based on the thermal diffusivity…” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 13 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites the thermal voxel size is determined based on multiple thermal energy transfer mechanisms for the additive manufacturing system.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 14 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “…performed for each deposited layer of build material.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 15 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “the thermal energy transfer mechanism is selected form the group consisting of…” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0240775 (“Graham et al” hereinafter Graham).
Regarding Claim 1, Graham teaches a method ([0005]), comprising: acquiring profile information for a layer of a volume of build material in an additive manufacturing system ([0005], obtaining a CAD representation of an object); approximating from the profile information, a per thermal voxel attribute of build material particles ([0005], scan path data is generated based on the result of the thermal and/or strain modeling and stored in build file and voxel are formed according to thermal properties [0030] and scan paths are generated for each voxel [0034]); and adjusting an operation of the additive manufacturing system based on an approximated per thermal voxel attribute ([0005], build file comprises instructions that configure an additive manufacturing tool to generate the object and at each layer the accumulated heat may be used to adjust the underlying thermal voxelated thermal model to reflect the amount of heat designed to fall in each of the voxels [0080]).
Regarding Claim 2, Graham teaches the method of claim 1, wherein adjusting an operation of the additive manufacturing system ([0080], at each layer the accumulated heat may be used to adjust the underlying thermal voxellized thermal model to reflect the amount of heat designed to fall in each of the voxels) comprises adjusting at least one of: a deposition of the build material; an application of a fusing agent to the build material; and an application of heat to the build material ([0043], the thermal analysis determine the speed and space for the laser scanning which affect the rate of heat applied to the build material and correlates with the accumulated heat at each layer).
Regarding Claim 3, Graham teaches the method of claim 1, further comprising determining a thermal voxel size based on at least one thermal energy transfer mechanism for an additive manufacturing system ((Figure 5A, block 520, an estimation is generated for the cell, which is also known as voxel, based on the heat-loss-characteristic of the corresponding portion of the object to be built [0058] then proceeded to generate scan path data). 
Regarding Claim 4, Graham teaches the method of claim 3, wherein a thermal voxel is defined in part as a volume wherein the at least one thermal energy transfer mechanism does not change ([0058], the voxels are based on an estimation of heat-loss-characteristics of the corresponding portion of the object to be built and may take the form of a constant number or may be a function of time which implies that the same voxel has the same heat-loss-characteristics, thus, thermal energy does not change within a voxel).
Regarding Claim 5, Graham teaches the method of claim 1, wherein the per thermal voxel attribute ([0005], scan path data is generated based on the result of the thermal and/or strain modeling and stored in build file and voxel are formed according to thermal properties [0030] and scan paths are generated for each voxel [0034]) is selected from the group consisting of: a per thermal voxel packing density; a per thermal voxel surface area; a per thermal voxel surface energy ([0032], voxels are calculated based on laser power, scan speed, and scan spacing parameter which are directly correlate to the surface energy); a per thermal voxel particle size distribution; and a per thermal voxel exposed surface area.
Regarding Claim 12, Graham teaches the method of claim 1, further comprising: 
determining a thermal voxel size based on a thermal energy transfer mechanism for the additive manufacturing system (Figure 5A, block 520, an estimation is generated for the cell, which is also known as voxel, based on the heat-loss-characteristic of the corresponding portion of the object to be built [0058] then proceeded to generate scan path data); and 
during additive manufacturing (Figure 5A-5B): acquiring surface profile information for a surface of a layer of the volume of build material in a bed of the additive manufacturing system (Figure 5A, blocks 502-51, obtaining a horizontal outline profile of the object at the Z location derived from the CAD representation [0053]); approximating from the surface profile information, a per thermal voxel attribute of build material particles ([0005], scan path data is generated based on the result of the thermal and/or strain modeling and stored in build file and voxel are formed according to thermal properties [0030] and scan paths are generated for each voxel [0034]); and for each thermal voxel; determining a thermal diffusivity ([0058], cells/voxels are generated based on estimated heat-loss characteristic which is what thermal diffusivity is measuring); determining an operational adjustment based on the thermal diffusivity ([0005], build file comprises instructions that configure an additive manufacturing tool to generate the object and at each layer the accumulated heat); and adjusting an operation of the additive manufacturing system based on the thermal diffusivity (the amount of accumulated heat may be used to adjust the underlying thermal voxelated thermal model to reflect the amount of heat designed to fall in each of the voxels [0080]).
Regarding Claim 13, Graham teaches the method of claim 12, the thermal voxel size is determined based on multiple thermal energy transfer mechanisms ([0058], cells/voxels are generated based on estimated heat-loss characteristic which may depend on the heat-loss-characteristics of surrounding cells in the object-during build and the amount of applied energy) for the additive manufacturing system.
Regarding Claim 14, Graham teaches the method of claim 12, wherein acquiring profile information, approximating a per thermal voxel attribute of build material particles ([0005], scan path data is generated based on the result of the thermal and/or strain modeling and stored in build file and voxel are formed according to thermal properties [0030] and scan paths are generated for each voxel [0034]), and adjusting an operation of the additive manufacturing system (the amount of accumulated heat may be used to adjust the underlying thermal voxelated thermal model to reflect the amount of heat designed to fall in each of the voxels [0080]), are performed for each deposited layer of build material ([0080], at each layer the accumulated heat may be used to adjust the underlying thermal voxellized thermal model to reflect the amount of heat designed to fall in each of the voxels).
Regarding Claim 15, Graham teaches the method of claim 12, wherein the thermal energy transfer mechanism is selected from the group consisting of thermal fusion; thermal conduction ([0058], cells/voxels are generated based on estimated heat-loss characteristic which may depend on the heat-loss-characteristics of surrounding cells in the object-during build); thermal convection; thermal radiation; and thermal vaporization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754